DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7-9, 12, and 15-18 were amended. Claims 3, 6, 11, 14, and 20 were canceled; rejection of these claims are moot. Claims 1-2, 4-5, 7-10, 12-13, and 15-19 are pending and are examined herein.
Claims 1-2, 4-5, 7-10, 12-13, and 15-19 are rejected under 35 USC 101.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-2, 4-5, 7-10, 12-13, and 15-19 under 35 USC 103; however, upon further consideration, new grounds of rejection are presented herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed 10/01/2021 regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection presented herein.

	Applicant’s arguments filed 06/14/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. In particular, Applicant argues that the limitations identified on claim 9 “disclose how patterns and their sources may be identified in data and machine learning models customized to adapt to what is identified”.  Examiner respectfully disagrees. These arguments were made with respect to a previous claim set. The Final Rejection dated 08/04/2021 does not make it clear why a rejection under 35 USC 101 was not presented. Insofar as the basic thrust of Applicant’s argument applies to the current claim set, the grouping, determining and classifying steps are part of the abstract idea. The generation of the machine learning model is recited at such a high level that it is being treated as a mere instruction to apply the abstract idea. See current rejection under 35 USC 101 for further details.

Claim Interpretation – Contingent Limitations
	 The claims variously recite limitations of the form “in response to A, do B”. These are being interpreted as contingent limitations. In particular, the form “in response to A, do B” is not being interpreted as requiring that condition A occur. For example, claim 1 recites “in response to the source of the pattern being the client-specific issue, generating a machine learning model…”; however, the claim does not appear to require that the source of the pattern is a client-specific issue. In fact, the preceding limitation supports the interpretation that the source of the pattern being a client-specific issue is option (since it may be an issue of integration). The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” 

Claim Interpretation - Disclaimer
	Claims 17-19 are directed to a computer program product comprising a “computer readable storage medium”. The published specification at [0159] reads: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a wave guide or other transmission media ( e.g., light pulses passing through a fiber-optic cable ), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of signals per se for the claim term “computer readable storage medium. See MPEP 2111.01, subsection IV.B.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-10, 12-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1, 2, 4-5, and 7-8 are directed to a method; claims 9-10, 12-13, and 15-16 are directed to a system comprising at least a computer; and claims 17-19 are directed to a computer program product comprising at least a computer readable storage medium (note disavowal in claim interpretation). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
	generating a set of quality heuristics corresponding to the data at each container level; (Generating a set of quality heuristics is practical to perform in the human mind. Note the examples of the quality heuristics starting at published [0057]. This is a recitation of a mental process.)
	for each container level, grouping the set of quality heuristics into one or more clusters based on (Grouping quality heuristics into one or more clusters based on a quality score is practical to perform in the human mind. For example, the heuristics could be grouped by simply taking examples where the quality score is less than 0.5 to be a first group and the examples with quality score greater than 0.5 to be a second group.)
	calculating a quality score for each cluster; (Calculating a quality score for each cluster is a recitation of a mathematical concept (i.e., a mathematical calculation). At the level of generality that the quality score is recited, it is also practical to implement in the human mind. For example, calculating a number of sentences which cannot be parsed would be practical to perform in the human mind.)
	in response to the quality score of a particular cluster being below a threshold, determining a pattern in the data corresponding to the particular cluster based on the set of quality heuristics of the particular cluster; (Determining a pattern in data based on the set of quality heuristics is practical to perform in the human mind. This is a recitation of a mental process.)
	classifying the particular cluster by a source of the pattern, wherein the source of the pattern is either issue of integration or client-specific issue; and (Classifying a cluster as either having a source in an integration or client-specific issue is practical to perform in the human mind. This is a recitation of a mental process.)

	Claims 2 and 4 recite at least the abstract idea identified above.
 
	Claim 5 recites at least the abstract idea identified above. Claim 5 further recites
	determining a second quality score for the data; (As discussed above regarding claim 1, determining the quality score is both a recitation of a mental process and a mathematical concept.)
	in response to the second quality score being below the threshold, confirming the quality score of the cluster. (A person could practically confirm a quality score in response to a score being below a threshold. This is a recitation of a mental process.)	 

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites
	wherein the quality heuristics in the set are used to analyze additional data. (A person could practically analyze data using the quality heuristics. For example, the number of sentences which cannot be parsed in a new document could be compared to the numbers in the set.)

	Claim 8 recites at least the abstract idea identified above. Claim 8 further recites
	further comprising generating a report describing: the quality heuristics in the set, including one or more patterns that are determined from the set to be new, unexpected or a problem; the one or more clusters; one or more determined sources of the one or more patterns; and the generated machine learning model.  (A person could practically generate a report including the claimed elements in the human mind, perhaps assisted by pen and paper. In particular, the data need only be describes. This could be accomplished for the machine learning model, for example, by saying “a decision tree” or “a neural network with three hidden layers”, etc.)

Claims 9-10, 12-13, and 15-16 recite substantially similar subject matter to claims 1-2, 4-5 and 7-8, respectively, and include recitations of substantially the same abstract idea.

Claims 17-19 recite substantially similar subject matter to claims 1 and 4-5, respectively, and include recitations of substantially the same abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1-2, 4-5, 7-10, 12-13, and 15-19 do not reflect an improvement to computer technology or any other technology.

	Claim 1 recites the following limitations which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	A computer-implemented method (The recitation of a computer is a high level recitation of generic computer equipment configure to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	for creating a client-specific quality model, the method comprising: (The recitation of creating/generating a client-specific quality model is a mere instruction to apply the judicial exception. The claim does not recite any details as to how the model is to be created/generated and merely uses the computer as a tool for carrying out an existing process. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	collecting data, wherein the data includes one or more container levels that comprise document, section, paragraph or sentence; (Collecting or gathering data of a particular type or source (i.e., data which includes one or more container levels that comprise document, section, paragraph or sentence) is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…in response to the source of the pattern being the client-specific issue, generating a machine learning model based on the set of quality heuristics of the particular cluster. (The recitation of creating/generating a client-specific quality model is a mere instruction to apply the judicial exception. The claim does not recite any details as to how the model is to be created/generated and merely uses the computer as a tool for carrying out an existing process. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	
	Claim 2 includes the following additional elements which, considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
	wherein the data is comprised of documents or text. (Collecting or gathering data of a particular type or source (i.e., documents or text) is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 4 includes the following additional elements which, considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
	wherein grouping the set of quality heuristics into one or more clusters comprises using unsupervised machine learning models. (The recitation of using unsupervised machine learning models does not provide any details as to how the grouping is achieved and uses the computer as a tool to perform an existing process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 5 includes the following additional elements which, considered individually and as an ordered combination with the additional elements discussed above, do not integrate the abstract idea into a practical application:
retrieving the data corresponding to each cluster; (Collecting data of a particular type or source (i.e., collecting data corresponding to the clusters) is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claims 7-8 does not recite further additional elements which might integrate the abstract idea into a practical application.

Claim 9 recites substantially similar subject matter to claim 1, including additional elements which considered individually and in ordered combination with the following additional elements, does not integrate the abstract idea into a practical application:
A computer-implemented system, comprising: one or more computers programmed to create a client-specific quality model, by: (This is a high level recitation of generic computer equipment programmed to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). As described above with respect to claim 1, creating the client specific model does not integrate the abstract idea into a practical application.)

Claims 10, 12-13, and 15-16 recite substantially similar subject matter to claims 2, 4-5 and 7-8, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons in view of the discussion of claim 9.

Claim 17 recites substantially similar subject matter to claim 1, including additional elements which considered individually and in ordered combination with the following additional elements, does not integrate the abstract idea into a practical application:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method comprising: (This is a high level recitation of generic computer equipment programmed to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 18-19 recite substantially similar subject matter to claims 4-5, respectively, and do not integrate the abstract idea into a practical application for substantially the same reasons in view of the discussion of claim 17.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1-2, 4-5, 7-10, 12-13, and 15-19 do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application given above with respect to Step 2A, Prong 2.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 4, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Ramachandran” (US 10,884,842 B1) in view of “Hsu” (US 2014/0207716 A1).

	Regarding claim 1, Ramachandran teaches
	A computer-implemented method for creating a client-specific quality model, the method comprising: (Abstract describes classifying problems. Column 9, lines 1-20 describe producing a model for each specific problem. These problems may be client specific (see column 5, lines 9-24). Figure 1 and column 1 line 60 through column 2, line 9 indicates that this may be computer implemented. This is described in more detail below.)
	collecting data, wherein the data includes one or more container levels that comprise document, section, paragraph or sentence; (Column 7, lines 58-64 describe receiving logs (i.e., documents). A log is being interpreted as a document. Note that the claim requires only a single container level (e.g., documents).)
	generating a set of quality heuristics corresponding to the data at each container level; (Column 7, line 65 through column 8 line 26 describes vectorizing the logs/documents using term frequency inverse document frequency. The TFIDF values are being interpreted as quality heuristics since the terms used by a document/log may be indicative of quality. Note that the specification does not define the term “quality heuristics”. Note also that the claim does not require a plurality of container levels.)
	for each container level, grouping the set of quality heuristics into one or more clusters (Column 8, lines 27-44 describes clustering the vectors.)
	…determining a pattern in the data corresponding to the particular cluster based on the set of quality heuristics of the particular cluster; (Column 8, lines 27-44 describe generating classified buckets (i.e., determining patterns in the data corresponding to the clusters). This is based on the vector representation (i.e., the quality heuristics as described above).)
	classifying the particular cluster by a source of the pattern, wherein the source of the pattern is either issue of integration or client-specific issue; and (Column 8, lines 45-62 describes labeling/classifying the buckets. Column 9, lines 1-19 clarify that the label may be a label indicating a specific problem. Column 5, lines 9-24 indicate that the problem may be an issue arising from a client operating an application. That is, the problem with which a cluster is labeled may be a client-specific problem/issue. See also column 9, lines 21-32.)
	in response to the source of the pattern being the client-specific issue, generating a machine learning model based on the set of quality heuristics of the particular cluster. (Note claim interpretation. In particular, the antecedent condition does not appear to actually be required by the claim. It is indicated how the prior art would teach this limitation for the purposes of compact prosecution. Column 9, lines 1-20 describe producing a model for each specific problem. As described above, the clusters correspond to problems. Since this may occur for each problem, it also occurs in response to the client-specific issues/problems. Figure 3B, steps 312-316 indicate that the vectorized data (i.e., the quality heuristics) are used for the model training steps.)
	Ramachandran does not appear to explicitly teach 
	for each container level, grouping the set of quality heuristics into one or more clusters based on calculating a quality score for each cluster;
	in response to the quality score of a particular cluster being below a threshold, determining a pattern in the data corresponding to the particular cluster based on the set of quality heuristics of the particular cluster;
	However, Hsu—directed to analogous art—teaches
	for each container level, grouping the set of quality heuristics into one or more clusters based on calculating a quality score for each cluster; (Abstract describes a statistical classification system which clusters queries. Figure 5 provides an overview of the clustering. In particular, [0055-0056] indicates that clusters are evaluated based on a confidence measure (i.e., a “quality score”) for each of the clusters.)
	in response to the quality score of a particular cluster being below a threshold, determining a pattern in the data corresponding to the particular cluster based on the set of quality heuristics of the particular cluster; (Note claim interpretation. In particular, the antecedent condition does not appear to actually be required by the claim. It is indicated how the prior art would teach this limitation for the purposes of compact prosecution. [0055-0056] indicates that when a cluster confidence (i.e., “quality score”) falls below a threshold, it may be sent to a specialist to determine the pattern. See also [0060-0061]. While Hsu indicates that it may be sent for manual review, in the combination with Ramachandran, the models taught by Ramachandran may be used in place of manual review.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ramachandran to use a quality score for the clustering as taught by Hsu because this allows for a determination as to when clusters are ambiguous, allowing further analysis as described by Hsu at [0056].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Ramachandran teaches
	wherein the data is comprised of documents or text. (Column 7, lines 58-64 describe receiving logs (i.e., documents). A log is being interpreted as a document. Note that the claim requires only a single container level (e.g., documents). Column 6, lines 4-27 indicate that the logs may comprise text.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Ramachandran teaches
	wherein grouping the set of quality heuristics into one or more clusters comprises using unsupervised machine learning models. (Column 6, lines 44-56 describe the algorithms which may be used including K-means clustering, means-shift clustering, density-based clustering, EM clustering, and and/or agglomerative hierarchical clustering. These are all unsupervised models.)

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Ramachandran teaches	
	wherein the quality heuristics in the set are used to analyze additional data. (Figure 4B shows an external service requesting analysis of a new failure data log. This is described at column 9, lines 1-20. Column 9, lines 33-55 indicate that the same vectorization process (i.e., the same set of quality heuristics) may be used for new data.)

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Ramachandran teaches
	further comprising generating a report describing: the quality heuristics in the set, including one or more patterns that are determined from the set to be new, unexpected or a problem; the one or more clusters; one or more determined sources of the one or more patterns; and (Column 9, lines 33-55 describes presenting to a user an output label for the problem represented by the failure log data along with the failure log data. The label “describes” the quality heuristics in the set (since it is a label for these). Moreover, it “describes” the patterns since it outputs both the log itself and the label. The label “describes” the cluster since it applies to the full cluster. It also describes the source (i.e., the particular problem) associated with the patterns. Moreover, Column 10, lines 63-67 describe outputting the cluster data to the client.)
	the generated machine learning model. (Column 11, lines 37-56 further describe delivering the trained model data to the client. All of the data delivered to the client, considered together, is taken to correspond to the “report”. The claim does not recite any particular form that that the report needs to take or any way in which the report is generated.) 

Regarding claim 9, Ramachandran teaches
A computer-implemented system, comprising: one or more computers programmed to create a client-specific quality model, by: (Abstract describes classifying problems. Column 9, lines 1-20 describe producing a model for each specific problem. These problems may be client specific (see column 5, lines 9-24). Figure 1 and column 1 line 60 through column 2, line 9 indicates that this may be computer implemented.)
The remainder of claim 9 is substantially similar to claim 1; claim 9 is rejected with the same rationale, mutatis mutandis.

Claims 10, 12, and 15-16 are substantially similar to claims 2, 4, and 7-8, respectively, and are rejected with the same rationale in view of the rejection of claim 9, mutatis mutandis.

Regarding claim 17, Ramachandran teaches
	A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method comprising: (Column 3 line 65 through column 4 line 34 describe an embodiment as a computer program stored on a computer readable storage medium which may cause a processor to perform operations)
	The remainder of claim 17 is substantially similar to claim 1; claim 9 is rejected with the same rationale, mutatis mutandis.

	Claim 18 is substantially similar to claim 4 and is rejected with the same rationale in view of the rejection of claim 17, mutatis mutandis.

	Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Ramachandran” (US 10,884,842 B1) in view of “Hsu” (US 2014/0207716 A1), further in view of “He” (US 2017/0082555 A1).
	
	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Ramachandran teaches
	retrieving the data corresponding to each cluster; (Column 9, lines 1-20 describe producing a model for each specific problem. As described above, the clusters correspond to problems. In particular, the cluster-specific model is trained on the cluster data, so this data is retrieved.)
	Ramachandran and Hsu does not appear to explicitly teach 
	determining a second quality score for the data;
	 in response to the second quality score being below the threshold, confirming the quality score of the cluster.
	However, He—directed to analogous art—teaches
	determining a second quality score for the data; ([0092] describes detecting clusters of novel defects/issues. [0100] indicates that a first confidence is computed using a first model. [0101-0102] indicates that this data is then used to train an additional model.  [0103] describes computing a second confidence value based on the second classifier.)
	 in response to the second quality score being below the threshold, confirming the quality score of the cluster. (Note claim interpretation. In particular, the antecedent condition does not appear to actually be required by the claim. It is indicated how the prior art would teach this limitation for the purposes of compact prosecution. [0103] describes placing the objects in either a novel or non-novel bin based on whether or not the second confidence exceeds a threshold. The decision to place the data in a bin based on the subsequent failures to exceed a confidence threshold is being interpreted as a confirmation of the confidence/quality score of the cluster since it reflects a decision made when the models are unanimous in their confidence assessment.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Ramachandran and Hsu to determine a second quality score and confirm the quality score of the cluster based on the second quality score as taught by He because this allows for the identification of new issues and subtypes as described by He at [0100].

	Claims 13 and 19 recite substantially similar subject matter to claim 5 and are rejected with the same rationale in view of the rejections of claims 9 and 17, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121